Citation Nr: 0413286	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  00-07 158A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from December 1941 to July 
1942.  He was held a prisoner of war (POW) from May to July 
1942.  He died on November [redacted], 1991.  The appellant is his 
surviving spouse.

This appeal arises from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  In this decision, the 
RO denied entitlement to service connection for the cause of 
the veteran's death.


FINDINGS OF FACT

1.  The veteran had recognized military service from December 
1941 to July 1942 and was held as a POW from May to July 
1942. 

2.  The veteran died on November [redacted], 1991 and his Certificate 
of Death indicated the cause of death was from acute cardio 
respiratory arrest secondary to severe hypertension.

3.  Hypertension was not clinically evident in service or for 
many years thereafter and is not shown by any competent 
medical evidence to be related to the veteran's military 
service or any incident therein.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 .S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

In a letter of February 2001, VA informed the appellant of 
the actions she must take and the type of lay and medical 
evidence required in order to establish her current claim.  
She was specifically informed that this evidence should 
include medical evidence showing a relationship between the 
veteran's cause of death and a disease or injury resulting 
from his military service or applicable presumptive period.  
This letter informed the appellant of the type of actions 
that were required of her, to include her identification of 
pertinent evidence and her own attempt to obtain and forward 
this evidence to VA.  The appellant was informed of the 
development that would be completed by VA in substantiating 
her claim, to include obtaining pertinent records and a VA 
opinion, if appropriate.  In the Statement of the Case (SOC) 
issued in October 1999, VA specifically notified the 
appellant of the evidence that it had considered.  The SOC 
notified her of the pertinent laws and regulations and the 
reasons and bases for VA's decision, to include laws and 
regulations governing entitlement to service connection for a 
disease or injury incurred during military service and 
entitlement to service connection for the cause of a 
veteran's death.  She was provided the opportunity to submit 
additional argument based on these provisions.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Based on 
the above analysis, the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) have been met.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A; 38 C.F.R. § 3.159(c).  All records pertinent to the 
current claim in the possession of the Federal government 
have been obtained, to include service records.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The appellant has 
not alleged that the veteran was ever treated at a VA 
facility, received Workers' Compensation, or Social Security 
Administration disability benefits and, thus, there is no 
indication that other Federal department or agency records 
exist that should be requested.  See 38 U.S.C.A. § 5106.  

As this case concerns the cause of the veteran's death, a VA 
compensation examination cannot be conducted.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Based on a 
forfeiture determination, as discussed below, any VA medical 
opinion obtained would not change the outcome of this case 
and, therefore, such development would be futile.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  The 
appellant identified private medical treatment.  These 
records were requested by the RO in February 1998.  A medical 
officer from the hospital in question submitted a letter in 
March 1998 that described the veteran's treatment at that 
facility.  This is the only private treatment the appellant 
identified to VA.  As the appellant has identified no other 
pertinent records, no further development of the medical 
evidence is warranted.  In addition, VA informed her in the 
SOCs issued in October 1999 and January 2004 of the evidence 
it had obtained.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).  

The appellant has not requested a hearing before VA.  By 
letter of April 2004, the RO informed the appellant that her 
case was being forwarded to the Board and, in effect, that it 
would not undertake any further development in her claim.

The Board notes that in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the Circuit Court invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Circuit Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the letter issued to the appellant in February 2001 that 
discussed the requirements of the VCAA, the RO requested that 
she submit information identifying pertinent evidence, or the 
evidence itself, to the RO within 60 days.  Regardless, 
provisions of the Veterans Benefits Act of 2003 now allow VA 
to complete decisions prior to the one year appeal period 
under 38 U.S.C.A. § 5103(b)(1).  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5103(b)(3)).  This 
provision was made retroactively effective from November 9, 
2000; approximately eight months prior to the appellant's 
current claim received in July 2001.  Id. at § 701(c).  Based 
on the provisions of the Veterans Benefits Act of 2003, Board 
review at this time is appropriate.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  The Court's 
decision in Pelegrini, supra, held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the current case, the RO initially denied the 
claim on appeal in March 1999, prior to the enactment of the 
VCAA and the issuance of the VCAA notice letter.  As 
discussed below, VA has found that the appellant committed a 
fraudulent act in pursuing the current claim and determined 
that due to this act, under the provisions of 38 U.S.C.A. 
§ 6103(a), she has forfeited all rights, claims, and benefits 
under the laws administered by VA.  She has not appealed this 
determination.  Thus, further development would serve no 
useful purpose.  See 38 C.F.R. § 3.159(d)(1).  No amount of 
notice can change this legal finding.  The legal outcome is 
clearly dictated by the existing law regardless of any 
further notice or assistance the appellant might receive.  
Therefore, any error for noncompliance with the notice 
provisions of the VCAA is harmless.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for the Cause of the Veteran's Death

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as 
a veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  
Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes as authorized by 
38 U.S.C.A. § 107 and 38 C.F.R. § 3.40.  Findings by the 
United States service department verifying a person's service 
"are binding on the VA for purposes of establishing service 
in the U.S. Armed Forces." Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992); see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).

In the present case, the service department confirmed that 
the veteran had recognized active military service for VA 
purposes from December 1941 to July 1942, and was held as a 
POW from May to July 1942.  The service department's 
determination regarding the veteran's period of active 
service is binding on VA.  38 C.F.R. § 3.203; see Duro, 2 
Vet. App. at 532.

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Arteriosclerosis, cardiovascular disease 
(to include hypertension), endocarditis (valvular heart 
disease), myocarditis, and malaria will be considered to have 
been incurred in or aggravated by active military service 
during a period of war if such disease became manifest to a 
degree of 10 percent or more disabling within one year from 
the date of separation from active service.  38 C.F.R. 
§§ 3.307(a)(3), (4), 3.309(a), (b).  Beriberi (including 
beriberi heart disease) will be considered to have been 
incurred or aggravated by active military service, that 
included captivity of not less than 30 days as a POW, if such 
disease becomes manifest to a degree of 10 percent or more 
disabling at any time after discharge or release from active 
service.  The term "beriberi heart disease" includes 
ischemic heart disease in a former POW who had experienced 
localized edema during captivity.  38 C.F.R. §§ 3.307(a)(5), 
3.309(c).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The available service medical records consist of two physical 
examinations given to the veteran.  In March 1945, the 
veteran's cardiovascular system was found to be normal and 
his blood pressure was reported to be 118/90.  In June 1946, 
his cardiovascular system was again found to be normal and 
his blood pressure was 90/60.  During this examination, the 
veteran denied he had received any significant diseases, 
wounds, or injuries, during his military service.  

The appellant's marriage contract indicates that she married 
the veteran in February 1957.  The chaplain that performed 
this ceremony certified that the parties had exhibited to him 
a marriage license issued in July 1953.

In March 1974, the veteran submitted a written statement and 
a joint affidavit from two individuals that knew him during 
World War II.  All three claimed that the veteran had 
contracted malaria during his captivity as a POW.

The veteran's Certificate of Death indicates that he died on 
November [redacted], 1991.  The immediate cause of death was acute 
cardio respiratory arrest and the antecedent cause was "2 to 
severe hypertension."  

A private physician's statement of March 1998 indicated that 
the veteran was admitted for hospitalization in November 1991 
with complaints of dizziness.  He reportedly had a history of 
hypertension.  During his hospitalization, the veteran was 
found to have severely elevated blood pressure readings of 
190/110, 200/120, and 200/140.  He was pronounced dead on the 
third day of hospitalization.

The appellant submitted in January 1999 a joint affidavit 
from two individuals who claimed to have served with the 
veteran during World War II and had been held with him as 
POWs.  They claimed that the veteran had suffered with 
sickness during his captivity to include localized edema and 
swelling of the feet, legs, and ankle joints.  

The appellant has contended that the veteran's cause of death 
was incurred as a result of his military service.  Although a 
lay person is competent to testify as to experiences, 
injuries, and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran and appellant have contended that the veteran 
developed malaria and a cardiovascular disease during his 
military service in World War II.  However, neither the 
veteran, appellant, or other lay witnesses have the medical 
expertise to render such opinions.  The lay evidence is 
competent toward symptoms, to include symptoms of localized 
edema.  However, the contemporaneous lay and medical evidence 
contained in the examination reports of March 1945 and June 
1946 clearly contradict such claims.  These examinations did 
not report any blood pressure reading that would be 
considered abnormal for VA purposes.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (Hypertension is defined as diastolic 
blood pressure predominately 90 mm or greater, and systolic 
blood pressure is predominately 160 mm or greater.)  During 
the examination of June 1946, the veteran himself denied 
suffering any from of disease or sickness during his military 
service.  At no time during his life did the veteran ever 
claim to VA that he had incurred beriberi or any symptoms of 
cardiovascular disease during his World War II captivity.  

In addition, the post-service medical evidence does not 
associate the veteran's causes of death with his military 
service.  There is no medical diagnosis for beriberi or 
ischemic heart disease in the veteran's post-service records, 
neither are these conditions listed as a cause of death.  The 
Certificate of Death and the physician's summary of March 
1998 noted that the veteran's cardio respiratory arrest was 
an acute condition brought on by hypertension.  That is, this 
evidence indicates that there was no long standing 
cardiovascular disease, other than hypertension, and the 
cause of death was an acute, or recent, condition 
precipitated by the very high blood pressure.  There is no 
in-service or post-service medical evidence or reported 
medical history that has indicated hypertension existed 
during the veteran's active military service or during the 
first year after this recognized service.

As the available contemporaneous service medical records do 
not corroborate the more recent lay statements, the Board 
finds that there is no creditable evidence that the veteran 
sustained any type of cardiovascular disease, to include 
hypertension, during his recognized military service or 
within one year of his release from active service.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) (The Board 
as fact finder has a duty to determine the credibility of lay 
evidence.); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of lay evidence.)  
There is no medical evidence that the veteran was ever 
diagnosed with beriberi or ischemic heart disease.  

The most creditable evidence indicates that the veteran had 
not developed hypertension during his military service or 
within one year of his separation from such service or that 
he ever developed beriberi or ischemic heart disease.  Thus, 
entitlement to service connection for the cause of his death 
is not warranted.  As the preponderance of the evidence is 
against the claim for service connection, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regardless of the factual determination in this case, in a 
decision of November 2003, VA's Compensation and Pension (C & 
P) Service determined that the joint affidavit submitted in 
January 1999 was fraudulent.  It was further determined that 
the appellant had knowingly, and with the intention to 
receive benefits not legally due her, furnished false and 
fraudulent evidence in the prosecution of her claim for VA 
compensation.  Therefore, the C & P Service ruled that the 
appellant had forfeited, under the provisions of 38 U.S.C.A. 
§ 6103(a), all rights, claims, and benefits under laws 
administered by VA.  

VA determined in November 2003 that the appellant had 
committed fraud in pursuing her current claim and had 
forfeited all rights to any type of VA benefits.  She has yet 
to file a notice of disagreement with this decision or in 
anyway contest this determination.  The November 2003 
decision currently prohibits the Board from awarding any type 
of VA compensation or benefit to the appellant.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).  Therefore, this 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).




ORDER

The appeal is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



